Title: From James Madison to James Breckinridge, 8 December 1819
From: Madison, James
To: Breckinridge, James


Dear Sir
Montpellier Dcr. 8. 1819
I have recd. your favor of Novr. 27. & am much obligd by your attention to the Clover seed. The 10 bushels from your crop will be very acceptable on the terms you mention. Could you add as much more out of what you allot for sale, and give notice in time for Mr Gordon to bring it, I should be glad of it. I shall take an opportunity during the Session of the Legislature, to make the due remittance. Be so good as to let me know how far any addition can be made to the ten bushls. that I may regulate my further efforts accordingly. If you think there is much danger of loss or damage in a water conveyance, it may be best not to trust more than ten bushls. to the risk. Whatever may be sent by water, may proceed on to Richd., Whence I shall be more able to have it brought than from any point up the river. Mrs. M. makes her affce. returns to Mrs. B. & the young ladies. Be pleased to present me in proper terms to them & be assured of my esteem and friendly regards.
James Madison
